ON REMAND FROM THE FLORIDA SUPREME COURT

Per Curiam.
This court previously affirmed the denial of appellant’s rule 3.800(a) motion with a citation to Walton v. State, 106 So.3d 522 (Fla. 1st DCA 2013), rev. granted 123 So.3d 1148 (Fla. 2013). In part, his motion challenged the imposition of consecutive mandatory minimum sentences under section 775.087(2)(d), Florida Statutes (2008), the 10-20-Life statute. The Florida Supreme Court has quashed our decision and remanded for reconsideration in light of its decisions in Walton v. State, 208 So.3d 60 (Fla. 2016), and Williams v. State, 186 So.3d 989 (Fla. 2016). Because appellant’s offenses arose from the same criminal episode and did not involve discharge of a firearm, consecutive mandatory minimum sentences were not permitted. Accordingly, we reverse and remand for resentenc-ing consistent with the Florida Supreme Court decisions. The denial of appellant’s remaining claims is affirmed.

Reversed and remanded.

Ciklin, C.j., Damoorgian and Klingensmith, JJ., concur.